DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 06/03/2022 has been entered. Claim(s) 23, 29 and 32 is/are currently amended. Claim(s) 1-22 has/have been canceled. Claim(s) 23-37 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25, 30, 33, 37 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 25, claim 33 and claims dependent thereon, the limitation "wherein the second hypoglycemia risk zone is bounded, in part, by a first hypo risk function and a second hypo risk function, the second hypo risk function corresponding to relatively lesser central tendency values that the first hypo risk function" of claim 25 and the comparable limitation of claim 33 are indefinite. The independent claims recite the zones are "defined by" pluralities of central tendency values and variability values. The relationship between the "boundaries" (i.e., functions bounding zones) and the previously-recited plurality of central tendency and variability values is unclear, as a "boundary" is understood to define a zone or shape. Are the zones defined by the central tendency/variability values, or the functions? 
Regarding claim 30, claim 37 and claims dependent thereon, there is insufficient ante-cedent basis for the limitation "the central tendency goal" in each of the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 23-37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 23-37 recite the steps of determining a central tendency value and a variability value from the user's measured glucose data and assessing a hypoglycemia risk by determining which of a plurality of hypoglycemia risk zones the user's central tendency value and the user's variability value corresponds to. The dependent claims further recite the step of adjusting a low glucose allowance setting to adjust the risk zone boundaries and recite the determining and assessing steps are repeated with glucose data corresponding a different time period. The remaining dependent claims merely define boundaries used in the assessing. 
The limitation of determining a central tendency value and a variability value from the user's measured glucose data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., programmed processor, memory, input, display, etc.). That is, other than reciting the step is performed by a processor, nothing in the claim element precludes the step from practically being performed in the mind. But for the processor/generic computer component language, determining in the context of this claim encompasses the user manually or mentally calculating central tendency and variability values using well-known statistical approaches (e.g., calculating an average, median, standard deviation, etc.). Similarly, the BRI of the limitation of assessing a hypoglycemia risk by determining to which of a plurality of risk zones the calculated central tendency and variability values correspond is a process that covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the processor/generic computer component language, the assessing encompasses a user judging to which of multiple predefined zones the calculated values correspond, e.g., by comparing the values to a plot with value/zone boundaries. Lastly, the step of adjusting settings/boundaries is similarly a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. But for the processor language, the adjusting encompasses considering different boundaries for differentiating between risk zones, i.e., the adjustment encompasses merely utilizing a secondary mental consideration when making the assessment. Specifically, Applicant indicates adjusting a low glucose allowance setting and/or hypo functions merely shifts the boundary (pg. 55). Accordingly, a user, such as a clinician, using his/her discretion may determine to utilize a different boundary for a particular patient given his or her medical history, medical conditions, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental process" grouping of abstract ideas. The examiner notes the determining a central tendency value and a variability value from the user's measured glucose data could also be considered a mathematical calculation/concept. Accordingly, the claims recite at least one abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a generic computer component (processor) for receiving glucose data and performing the steps of the abstract idea as identified above; a generic continuous glucose monitor for gathering the data necessary for performing the abstract idea; and a generic display device for generically outputting the assessed risk (i.e., result of performing the abstract idea). The generic computer component and display device are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Accordingly, these limitations add nothing more than generally linking use of the judicial exception to a technological environment of a computer. The continuous glucose monitor represents mere data gathering (obtaining the glucose data) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process discussed above) and is recited at a high level of generality. The CGM is thus insignificant extra-solution activity. Displaying an indication of the assessed hypoglycemia risk on the display device, which is carried out by the processor and the display, is also an additional element, i.e., the processor performs the necessary software tasks so that the result of the abstract mental process is displayed on the display. This limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the display and processor are at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The other additional elements are the CGM and displaying the result of performing the abstract idea, both of which are insignificant extra-solution activity, as discussed above. Additionally, a generic CGM is a well-known glucose data gathering device, as acknowledged by Applicant (¶¶ [0006]-[0007] where analyte monitoring devices are commonly used, with a CGM used in obtaining data about the glucose level of a patient). Similarly, the displaying limitation is just a nominal or tangential addition to the claim, and displaying data is also well-known. These limitations therefore remain insignificant extrasolution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23-24, 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0171589 A1 (previously cited, Kovatchev '589) in view of WO 2012/079628 A1 (Riback).
Regarding claims 23-24, 31 and 32, Kovatchev '589 teaches and/or suggests a system for determining glycemic risk, the system comprising: 
a continuous glucose monitor (CGM) comprising a sensor configured to collect glucose data (e.g., glucose meter 1028; ¶ [0172] where BG meter or acquisition mechanism may include indwelling catheters and subcutaneous tissue fluid sampling); and
a display device (computer or PDA 1040) in communication with the CGM (e.g., Fig. 10), wherein the display device comprises:
an input at which measured the collected glucose data of a user is received (e.g., ¶ [0168] interface and/or communication link hardware via which data obtained by the glucose meter 1028 is received);
a display (¶ [0173] video display unit, digital or analog display device, etc.);
a nonvolatile memory in which is stored a glucose data processing program configured to program a processor to analyze received glucose data and from the analysis, produce a display;
the processor connected with the nonvolatile memory, the input, and the display, the processor being configured to access the memory to load and run in the processor the glucose data processing program (¶ [0173] where computer 1040 may include the software and hardware necessary to process, analyze and interpret the glucose data in accordance with predefined flow sequences and generate an appropriate data interpretation output and display the results), wherein the processor is programmed to perform a method, the method comprising: 
determining a central tendency value (average glycemia (HbA1c)) and a variability value (ADRR and/or LBGI) from the glucose data received from the continuous glucose monitor (¶¶ [0154]-[0158]); 
assessing a hypoglycemia risk by determining which of a plurality of hypoglycemia risk zones the user's central tendency value and the user's variability value corresponds to (¶¶ [0154]-[0158] assessing risk for extreme glucose excursions (based on ADRR), which would include hypoglycemic excursions and/or assessing risk for hypoglycemia (based on LBGI)), wherein the plurality of hypoglycemia risk zones comprises: a first hypoglycemia risk zone defined by a first plurality of and variability values, the first hypoglycemia risk zone corresponding to a first, low level of hypoglycemia risk; a second hypoglycemia risk zone defined by a second plurality and variability values, the second hypoglycemia risk zone corresponding to a second, moderate level of hypoglycemia risk that is relatively greater than the first level of hypoglycemia risk; and a third hypoglycemia risk zone defined by a third plurality of variability values, the third hypoglycemia risk zone corresponding to a third, high level of hypoglycemia risk that is relatively greater than the first and second levels of hypoglycemia risk (Figs. 7-8, risk levels/zones including at least low, medium and high risk; ¶ [0015]); and 
displaying an indication of the assessed hypoglycemia risk on the display device (Figs. 7 or 8).
Kovatchev '589 does not expressly teach the communication between the glucose sensor and display device is wireless, but rather discloses/suggest any appropriate communication link (1014) may be utilized (¶ [0168]). Kovatchev '589 further discloses wireless communication links, such as RF, infrared, etc. may be utilized to communicate data (e.g., ¶ [0162]), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Kovatchev '589 with the display device being in wireless communication with the CGM as a simple substitution of one known suitable communication link (e.g., wireless) for another (e.g., wired/cable) to yield no more than predictable results. See MPEP 2143(I)(B).
While Kovatchev '589 does not expressly refer to the indwelling catheter or subcutaneous tissue fluid sampling BG meters as continuous or a CGM, one of ordinary skill in the art would readily appreciate the many known CGM are indwelling and/or sample subcutaneous tissue fluid, such that Kovatchev '589 at least suggests CGMs are suitable for obtaining the required glucose data. Additionally, Kovatchev '589 expressly discloses/suggests risk level corresponds to a range of variability values, and further teaches/suggests risk/risk level is further influenced by/a function of central tendency (¶ [0158]). 
Alternatively/Additionally, Riback teaches and/or suggests a system/method for assessing a hypoglycemia risk (throughout document). Riback further discloses hypoglycemia risk level is a function of/influenced by both a central tendency value (mean glucose) and a variability value (variance of blood glucose), wherein risk level increases as central tendency value decreases, or as variability increases, or some combination thereof (pg. 15, lines 4-8). Riback further discloses hypo risk may be assessed based on CGM data (pgs. 20-21), and indicates said risk can be assessed for a plurality of time segments of a day (Fig. 5 and corresponding description). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Kovatchev '589 with the BG meter comprising a CGM as taught and/or suggested by Riback in order to enable assessing risk over time (e.g., according to time of day). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Kovatchev '589 with assessing a hypoglycemia risk by determining which of a plurality of hypoglycemia risk zones a user's central tendency value and the user's variability value corresponds to as taught and/or suggested by Riback, for example, by further defining/distinguishing risk zones according to central tendency value ranges (e.g., in a manner similar to the variability ranges/risk zones disclosed by Kovatchev '589, ¶ [0015]), in order to more accurately assess hypoglycemia risk by accounting for multiple factors that influence said risk (Riback, pg. 14, line 34 - pg. 15, line 8). Lastly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Kovatchev '589 with the central tendency value and the variability value being a first central tendency value and a first variability value determined from the glucose data from a first time segment, and the method further comprises determining a second central tendency value and a second variability value from the user's measured glucose data from a second time segment (i.e., assessing hypo risk over time, associated with a time of day, etc.) as taught/suggested by Riback in order to facilitate evaluating if a treatment strategy is advantageous for an individual (Riback, pg. 14, line 34 - pg. 15, line 8). 

Claim(s) 25, 29, 33 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovatchev '589 in view of Riback as applied to claim(s) 23 and 32 above, and further in view of US 2010/0324401 A1 (previously cited, Otto).
Regarding claims 25 and 33, Kovatchev '589 as modified teaches/suggests the limitations of claims 23 and 32, as discussed above, and further teaches/suggests the second hypoglycemia risk zone is bounded, in part, by a first hypo risk function and a second hypo risk function (i.e., thresholds discriminating between risk levels, as discussed above). Additionally, Kovatchev '589 as modified above further suggests the second hypo risk function corresponds to relatively lesser central tendency values that the first hypo risk function (e.g., Riback, pg. 14, line 34 - pg. 15, line 8, where lower mean glucose increases hypo risk). 
Alternatively/Additionally, Kovatchev '589 as modified discloses/suggests functions (e.g., thresholds) distinguishing increasing levels of hypoglycemia risk correspond to relatively lesser central tendency values (e.g., Riback, pg. 14, line 34 - pg. 15, line 8, where lower mean glucose increases hypo risk). Otto discloses a means for defining and/or bounding a plurality of risk zones, wherein each zone defined/bounded by at least one function corresponding to a plurality of central tendency values and variability values (Fig. 2) The examiner notes Otto is not being relied upon for its disclosure of the particular values of central tendency/variability that correspond to a particular risk zone, but merely as a disclosure of a method/means for relating two parameters associated with a risk, and defining risk zones based on those two parameters. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and/or method of Kovatchev '589 with the second hypoglycemia risk zone bounded, in part, by a first hypo risk function and a second hypo risk function as taught/suggested by Otto, wherein the second hypo risk function corresponds to relatively lesser central tendency values that the first hypo risk function (Riback, pg. 14, line 34 - pg. 15, line 8) as a simple substitution of one known means/method for defining risk zones on multiple parameters for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 29 and 37, Kovatchev '589 as modified teaches/suggests the limitations of claims 25 and 33, as discussed above, but does not expressly teach the plurality of hypoglycemia risk zones comprises a target hypoglycemia risk zone defined by a fourth plurality of central tendency values and variability values, the target hypoglycemia risk zone corresponding to a target level of hypoglycemia risk that is relatively less than the first level of hypoglycemia risk. However, Kovatchev '589 discloses at least four risk levels/zones may be utilized including a risk level/zone that is relatively less than the first level of hypoglycemia risk (e.g., a minimal risk level, ¶ [0019]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Kovatchev '589 with the plurality of hypoglycemia risk zones comprising a target/minimal hypoglycemia risk zone defined by a fourth plurality of central tendency values and variability values, wherein the target hypoglycemia risk zone corresponding to a target level of hypoglycemia risk that is relatively less than the first level of hypoglycemia risk in order to facilitate providing an indication to a user of minimal risk and/or providing feedback to a user that he/she is within a desired/target glycemic control zone. 

Claim(s) 28 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovatchev '589 in view of Riback (or Kovatchev '589 in view of Riback and Otto) as applied to claim(s) 25 and 33 above, and further in view of US 6,923,763 B1 (Kovatchev '763).
Regarding claims 28 and 36, Kovatchev '589 as modified teaches/suggests the limitations of claims 25 and 33, as discussed above, but does not teach the method further comprises adjusting a low glucose allowance setting, wherein adjustment of the low glucose allowance setting adjusts the first hypo risk function and the second hypo risk function.
Kovatchev '763 teaches/suggests a method for determining glycemic risk comprising adjusting a low glucose allowance setting, wherein adjustment of the low glucose allowance setting adjusts the first hypo risk function and the second hypo risk function (col. 11, lines 8-13, where if assessed risk of hypoglycemia is high, the lower bound of the BG target range can be adjusted to a higher value, such that the onset of hypoglycemia will be predicted based on a relatively higher lower bound BG level). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Kovatchev '589 with the method further comprising adjusting a low glucose allowance setting, wherein adjustment of the low glucose allowance setting adjusts the first hypo risk function and the second hypo risk function, as taught/suggested by Kovatchev '763 as a safety precaution (Kovatchev '763, col. 10, lines 62-67). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 28 and 32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 12 of U.S. Patent No. 10,872,696 in view of Kovatchev '589. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of 10,872,696 recite each limitation of claims 28 and 32 of the present application with the exception of the communication between the in vivo sensor (e.g., CGM) and computer/computing device being wireless, and the plurality of zones comprising at least three zones associated with increasing level of risk. Aas discussed above with respect to the prior art rejections, Kovatchev '589 suggests wireless communication as suitable communication link for transmitting data, such that it would have been obvious to modify the invention of claims 1 and 12 of 10,872,696 with this feature in order to communicate data between the in vivo sensor and computing device using well-known means/methods. Additionally, Kovatchev '589 teaches utilizing at least three risk zones, such that it would have been obvious to modify claims 1 and 12 of 10,872,696 with the plurality of zones including at least three zones in order to facilitate distinguishing between at least low, moderate and high risk. 


Response to Arguments
Applicant's arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments have been fully considered but they are not persuasive.
With respect to eligibility under 35 U.S.C. 101, Applicant contends, "Here, a human cannot practically determine a central tendency value and a variability value from glucose data received from a continuous glucose monitor and assess a hypoglycemia risk based on the determined central tendency and variability with respect to a plurality of hypoglycemia risk zones" (Remarks, pg. 8). 
The examiner respectfully disagrees. Determining central tendency and variability values encompasses calculating typical statistical parameters, such as an average or median and a variance or standard deviation. These are both common mathematical calculations and capable of being performed in the mind and/or with pen and paper. Additionally, assessing a risk level based on these values only requires comparing the calculated values to a threshold/boundary, which is also capable of being performed mentally/manually.
Applicant further submits, "Even if the claimed invention is believed to be directed to an abstract idea, which Applicant disputes, claim 23 as amended is integrated into a practical application by implementing the claimed method using specific components that are integral to the claim, including a continuous glucose monitor having a sensor for collecting glucose data and that is in wireless communication with a display device, wherein the display device receives glucose data collected by the continuous glucose monitor and assesses and displays an indication of the hypoglycemia risk" (Remarks, pg. 8). 
The examiner respectfully disagrees for the reasons noted in the rejection of record above. Specifically, the CGM and displaying limitations are recited at a high level of generality and are directed to well-understood, routine and/or conventional insignificant extrasolution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP 2106.05(g). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791